              UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF WISCONSIN

 TIMOTHY GREG TACKETT,

                      Plaintiff,
                                                    Case No. 19-CV-258-JPS
 v.

 CATHY JESS, PAUL KEMPER,
 LAURA BARTOW, LORI ALSUM,                                         ORDER
 EMILY DAVIDSON, LONEL
 LEBLANC, GLENN BORNICK,
 KEVIN KREMBS, KRISTEN
 VASQUEZ, CANDICE WHITMAN,
 LAURA FRAZIER, ROXANNE
 LYYSKI, JULIE LUDWIG, and
 CHARLES LARSON,

                      Defendants.


       This case comes before the Court on Plaintiff’s allegations that his

constitutional rights were violated when he was denied medical care at

Racine Correctional Institution (“RCI”) and Fox Lake Correctional

Institution (“FLCI”). (Docket #23). On June 13, 2019, the Court denied

Plaintiff’s motion to appoint counsel as premature, explaining that it would

not entertain such motions until the close of discovery. (Docket #71).

Discovery closed on July 25, 2019, and Defendants recently filed a motion

for summary judgment. See (Docket #83). Plaintiff has filed two more

motions to appoint counsel. (Docket #72 and #77). They are substantially

similar, although the second motion contains more detail as to Plaintiff’s

efforts to secure counsel and his concerns about proceeding in the litigation

pro se. Therefore, the Court will deny the earlier motion as moot, and

consider the motion that was filed later in time. Ultimately, it, too, will be
denied. Finally, Plaintiff filed a motion to compel. (Docket #74). For the

reasons explained below, that will be denied as well.

1.     MOTION TO APPOINT COUNSEL

       1.1    Background

       As a civil litigant, Plaintiff has “neither a constitutional nor statutory

right to a court-appointed attorney.” James v. Eli, 889 F.3d 320, 326 (7th Cir.

2018). However, under 28 U.S.C. § 1915(e)(1), the “court may request an

attorney to represent any person unable to afford counsel.” The Court

should seek counsel to represent a plaintiff if: (1) he has made reasonable

attempts to secure counsel; and (2) “‘the difficulty of the case—factually

and legally—exceeds the particular plaintiff’s capacity as a layperson to

coherently present it.’” Navejar v. Iyiola, 718 F.3d 692, 696 (7th Cir. 2013)

(quoting Pruitt v. Mote, 503 F.3d 647, 655 (7th Cir. 2007) (en banc)). Whether

to appoint counsel in a particular case is left to the Court’s discretion. James,

889 F.3d at 326; McCaa v. Hamilton, 893 F.3d 1027, 1031 (7th Cir. 2018).

       While framed in terms of the plaintiff’s capacity to litigate, this

discretion must also be informed by the realities of recruiting counsel in this

District. When the Court recruits a lawyer to represent a pro se party, the

lawyer takes the case pro bono. Unlike a lawyer appointed to represent a

criminal defendant during his prosecution, who is paid by the government

for his work, an attorney who takes a prisoner’s civil case pro bono has no

promise of compensation.

       It is difficult to convince local lawyers to take such cases. Unlike

other districts in this Circuit, see, e.g., L. R. 83.35 (N.D. Ill.), the Eastern

District of Wisconsin does not employ an involuntary appointment system

for lawyers admitted to practice here. Instead, the District relies on the

willingness of lawyers to sign up for the Pro Bono Attorney Panel and, once


                                  Page 2 of 10
there, accept appointments as needed. See Pro Bono Program, available at:

http://www.wied.uscourts.gov/pro-bono-fund.

       The District is eternally grateful to the lawyers who participate in the

Pro Bono Program, but there are never enough volunteers, and those who

do volunteer rarely take more than one or two cases a year. This is

understandable, as many are already busy attending to fee-paying clients.

Though the Pro Bono Program does provide for payment of certain

litigation expenses, it does not directly compensate a lawyer for his or her

time. Participants may seek attorney’s fees when permitted by statute, such

as in successful Section 1983 cases, but they will otherwise go unpaid. The

small pool of attorneys available to this District for pro bono appointments

stands in stark contrast to that of the Court of Appeals, which regularly

recruits counsel from across the nation to represent pro se plaintiffs on

appeal. See, e.g., James, 889 F.3d at 323 (appointing counsel from

Washington, D.C. to represent the pro se appellant); McCaa, 893 F.3d at 1029

(same).

       Against the thin ranks of ready and willing counsel rises the

overwhelming tide of pro se prisoner litigation in this District.1 In 2010,

approximately 300 civil actions were filed by prisoner litigants. More than

half sought habeas corpus relief, while the remainder were Section 1983


       1 Although non-prisoner pro se litigants may also be considered for the
appointment of counsel under Section 1915, the Court does not address that set of
pro se litigants here for a few reasons. First, the volume of non-prisoner pro se
litigation is miniscule compared to that brought by prisoners. Second, prisoners
are much more likely to request the appointment of counsel. Paradoxically,
prisoners are usually far better equipped to litigate than non-prisoners, as
prisoners have access to electronic filing, institution law libraries, and fellow
prisoners who offer services as “jailhouse lawyers.” Yet, learning a little of the
legal system means that prisoners know they can request the appointment of pro
bono counsel, which they do with regularity.


                                  Page 3 of 10
actions alleging violations of constitutional rights. Since then, the number

of habeas corpus cases has remained largely steady at around 130 per year,

while the volume of Section 1983 lawsuits has skyrocketed. About 300

Section 1983 actions were filed in 2014, and another 300 in 2015—each equal

to the entirety of the District’s civil prisoner filings from just four years

earlier. In 2016, Section 1983 actions numbered 385, in 2017 it ballooned to

498, and in 2018 it grew to 549. All told, well over a third of the District’s

new case filings are submitted by unrepresented inmates. On its best day,

this District has the resources to realistically consider appointment of

counsel in only a tiny fraction of these cases.

       Finally, it must be remembered that when the Court determines that

counsel recruitment is appropriate, it can take months to locate a willing

lawyer. This delay works to the detriment of all parties and contravenes

Congress’ instruction in Federal Rule of Civil Procedure 1 that district

courts must endeavor to secure the “just, speedy, and inexpensive

determination of every action.” Fed. R. Civ. P. 1. Thus, looming large over

each request for counsel are the Court’s ever-more-limited time and

resources.

       1.2    Analysis

       With these considerations in mind, the Court returns to the question

presented: whether counsel can and should be recruited to represent

Plaintiff at this stage in this case. First, the Court asks whether the litigant

has made “reasonable” efforts to obtain his own representation. Pruitt, 503

F.3d at 655; Jackson v. Cty. of McLean, 953 F.2d 1070, 1073 (7th Cir. 1992). It is

a question not often litigated; many district judges either overlook arguably

unreasonable efforts at obtaining counsel, or they impose eminently

practical requirements such as the submission of evidence demonstrating


                                  Page 4 of 10
that the prisoner has tried and failed to secure representation from several

lawyers. See, e.g., Kyle v. Feather, No. 09–cv–90–bbc, 2009 WL 2474627, at *1

(W.D. Wis. Aug. 11, 2009).

       Plaintiff states that he has contacted six attorneys to represent him in

this case. (Docket #77 at 1). He has not provided their full names, nor has

he attached proof of mailing, nor has he indicated which practice areas

these attorneys specialize in. In short, Plaintiff has not provided the Court

with sufficient information to infer that he has made reasonable efforts to

secure counsel.

       The first element of Pruitt is fairly easy to satisfy, but it is not

toothless, and it is not a mere technical condition of submitting a certain

number of rejection letters. If it was, then a Wisconsin prisoner litigating a

Section 1983 action could submit rejection letters from ten randomly

selected criminal defense lawyers from Nevada and call his work complete.

This cannot be tolerated. The purpose of the reasonable-efforts requirement

is to ensure that if the Court and private lawyers must expend scarce

resources to provide counsel for a prisoner, he has at least made a good-

faith effort to avoid those costs by getting a lawyer himself.

       To fulfill this duty, a pro se prisoner should reach out to lawyers

whose areas of practice suggest that they might consider taking his case. If

he learns that some of the lawyers he has contacted do not, he should reach

out to others before he concludes that no one will help him. For these

reasons, the Court finds that Plaintiff has not yet undertaken reasonable

efforts to secure his own counsel without Court intervention. If he files a

renewed request for appointment of counsel in the future, he should submit

evidence of his continued efforts in this regard, consistent with the Court’s

guidance.


                                 Page 5 of 10
       Notwithstanding his failure to exercise reasonable diligence in

obtaining his own lawyer, Plaintiff’s request also falters on the second Pruitt

step: whether the difficulty of the case exceeds his capacity to coherently

present it. This assessment must be made in light of the particular

capabilities and circumstances presented by each pro se litigant. James, 889

F.3d at 326–27. The Court of Appeals explains:

              The second step is itself grounded in a two-fold inquiry
       into both the difficulty of the plaintiff’s claims and the
       plaintiff’s competence to litigate those claims himself. The
       inquiries are necessarily intertwined; the difficulty of the case
       is considered against the plaintiff’s litigation capabilities, and
       those capabilities are examined in light of the challenges
       specific to the case at hand. Ultimately, the question is not
       whether a lawyer would present the case more effectively
       than the pro se plaintiff; if that were the test, district judges
       would be required to request counsel for every indigent
       litigant. Rather, the question is whether the difficulty of the
       case—factually and legally—exceeds the particular plaintiff’s
       capacity as a layperson to coherently present it to the judge or
       jury himself. Notably, this inquiry extends beyond the trial
       stage of the proceedings. The relevant concern is whether the
       plaintiff appears competent to litigate his own claims, given
       their degree of difficulty. This includes all of the tasks that
       normally attend litigation: evidence gathering, preparing and
       responding to motions and other court filings, and trial.

Id. (citations and quotations omitted). While courts need not address every

concern raised in a motion for appointment of counsel, they must address

“those that bear directly” on the individual’s litigation capacity. McCaa, 893

F.3d at 1032.

       The balancing contemplated in the second Pruitt step must also

incorporate the reality that district courts cannot be expected to secure

counsel in circumstances which are common to all or many prisoners. See

Bracey v. Grondin, 712 F.3d 1012, 1017–18 (7th Cir. 2013); Pruitt, 503 F.3d 647,


                                 Page 6 of 10
656 (observing that the Seventh Circuit has “resisted laying down

categorical rules regarding recruitment of counsel in particular types of

cases”); Harper v. Bolton, 57 F. Supp. 3d 889, 893 (N.D. Ill. 2014). Doing so

would place untenable burdens on court resources. It would also turn the

discretion of Section 1915(e)(2) on its head, making appointment of counsel

the rule rather than the exception.

       Against this backdrop, the Court finds that Plaintiff has not

presented sufficient evidence or argument showing that he cannot litigate

this matter competently on his own. He argues that he is not as qualified as

professional counsel would be, and that he expects “strong opposition of

the factual evidence implicating the need for cross-examination skills to

deal with conflicting testimony.” (Docket #77 at 1). He also explains that he

will need help navigating the discovery process, tracking down witnesses

and evidence, and taking depositions. Id. at 2; (Docket #78 at 1).

       While Plaintiff may believe that a lawyer would do a better job than

he, the Seventh Circuit has rejected this as a reason for appointment of

counsel. Pruitt, 503 F.3d at 655. Plaintiff’s lack of legal training, while

unfortunate, brings him in line with practically every other prisoner

litigating in this Court. Moreover, it is worth pointing out that unlike a non-

prisoner pro se litigant, who is generally a member of society with common

demands upon his time like work and family obligations, prisoners like

Plaintiff have more than sufficient discretionary time to attend to their

litigation tasks and develop their cases. Perhaps prison conditions are not

ideal for that work, but the time Plaintiff has available to do the work

should ease some of his burden.

       Furthermore, as a litigant in this Court, Plaintiff is under an

obligation to familiarize himself with the relevant legal standards and


                                 Page 7 of 10
procedural rules. The Court assisted Plaintiff in this regard, as it does with

all prisoner litigants, by providing copies of the most pertinent federal and

local procedural rules along with its scheduling order. (Docket #44). Thus,

ignorance of the law or court procedure is generally not a qualifying reason

for appointment of counsel. Moreover, Plaintiff has submitted no evidence

that he suffers from cognitive, behavioral, or other limitations affecting his

ability to present his arguments in a cogent fashion. See Henderson v. Ghosh,

755 F.3d 559, 565 (7th Cir. 2014); Walker v. Price, 900 F.3d 933, 940 (7th Cir.

2018) (noting that courts should consider “any available evidence” of the

prisoner’s literacy, communication skills, education level, litigation

experience, intellectual capacity, or psychological history). His filings to

date suggest that he has no such limitation. Thus, although discovery and

summary judgment might be part of the “advanced phases” of a case, here

there is no reason to think Plaintiff is out of his depth. James, 889 F.3d at 327.

Therefore, for the reasons explained above, the Court is constrained to deny

Plaintiff’s motion to appoint counsel.

2.     MOTION TO COMPEL

       Plaintiff seeks the following documents: x-rays taken in November

2015 at Racine Correctional Institution by Mobilex, USA (“Mobilex”); the

Wisconsin Department of Corrections’ (“DOC”) Division of Adult

Institutions healthcare policies; and a transcript of his deposition, which

was taken on July 15, 2019. To these ends, he sent subpoenas seeking the x-

rays to Mobilex, which signed for them on April 11, 2019, but never

responded. (Docket #75 at 1). Plaintiff sent another set of subpoenas

regarding the DOC policy to Makda Fessahaye (“Fessahaye”), a DOC

administrator, who signed for the subpoenas on May 24, 2019, but also

failed to respond. On June 22 and July 15, 2019, Plaintiff sought help with


                                  Page 8 of 10
the subpoenas from Defendants’ attorney, Ms. Laure Rakvic-Farr. On July

15, during his deposition, Plaintiff also requested a copy of the transcripts

of his deposition so that he could review them for accuracy, pursuant to

Federal Rule of Civil Procedure 30(e).

       Federal Rules of Civil Procedure 26, 33 and 34 set forth the

procedures for serving discovery requests on opposing parties. Civil Local

Rule 37 requires the party moving to compel discovery to personally

consult with the opposing party in order to resolve differences, and submit

a written certification that the parties have attempted, in good faith, to

confer. Civ. L.R. 37.

       Plaintiff’s subpoenas to Mobilex and Fessahaye were not discovery

requests directed at Defendants; therefore, a motion to compel as to

Defendants is inappropriate. Moreover, Plaintiff has failed to comply with

the Court’s meet and confer certification requirement. Even if the Court

were to generously construe Plaintiff’s attempts to seek help from Ms.

Rakvic-Farr as attempts to meet and confer, the fact remains that these

discovery requests were not actually made to the Defendants.

       As stated above, pro se litigants are required to familiarize

themselves with the procedural rules of this Court. Indeed, Plaintiff is no

stranger to federal civil litigation: he previously filed a Section 1983 case in

the Eastern District of Wisconsin, (2:17-CV-202), and, as of this order, also

has a civil case pending before the Western District of Wisconsin, (3:18-CV-

224). It is incumbent on Plaintiff, as a litigator before the federal courts, to

not only familiarize himself with the rules, but to conduct discovery

accordingly.

       Finally, regarding Plaintiff’s request to review his deposition

transcript, the Court notes that the request is moot. Federal Rule of Civil


                                 Page 9 of 10
Procedure 30(e)(1) permits deponents to review and make changes to their

deposition transcript within thirty days of it becoming available, provided

they made the request to review the transcript during the deposition. To the

extent that Plaintiff complied with Federal Rule of Civil Procedure 30(e)(1),

he would be allowed to review the transcript and make changes within

thirty days of it becoming available. (Docket #75 at 2). Nevertheless, based

on Defendants’ summary judgment filings, it does not appear that they

intend to use any part of Plaintiff’s deposition in support of their motion.

There is, therefore, no practical need for Plaintiff to review the deposition

for accuracy. Thus, for the reasons stated above, Plaintiff’s motion to

compel against Defendants is not proper, and must be denied.

       Accordingly,

       IT IS ORDERED that Plaintiff’s motion to appoint counsel (Docket

#72) be and the same is hereby DENIED as moot;

       IT IS FURTHER ORDERED that Plaintiff’s motion to compel

(Docket #74) be and the same is hereby DENIED; and

       IT IS FURTHER ORDERED that Plaintiff’s motion to appoint

counsel (Docket #77) be and the same is hereby DENIED.

       Dated at Milwaukee, Wisconsin, this 28th day of August, 2019.

                                   BY THE COURT:




                                   J.P. Stadtmueller
                                   U.S. District Judge




                               Page 10 of 10
